Day J.
1pr<m?)(fiNgixii wimu0¡u{l¿isaci-on'.1 I. The court instructed the jury, in substance, that evidence of the defendant’s prior good character was to be weighed and considered by them, and if therefrom a reasonable doubt was raised it was their duty to find for the defendant. In civil cases evidence of general character is not admitted unless the nature of the action involves the general character of the party, or goes directly to affect it. 1 Greenleaf on Evidence, Sec. 54, and authorities cited in note 3. But “ generally in actions of tort, where the defendant is charged with fraud from mere circumstances, evidence of his general good character is admissible to repel it.” Id. The better doctrine seems to be that evidence of good character should be confined to case3 *572where intention is the point in issue, and the proof consists of slight circumstances. This is, the rule1 which was established in the leading case of Ruan v. Perry, 3 Caines, 120. Beyond the rule recognized in' this case, the best ’ considered' cases have not extended the admissibility of evidence of good character in a civil action. .That such evidence is not entitled to consideration in a case such as this is clearly estab-. lished by the following authorities: Fowler v. Ætna Fire Ins. Co., 6 Cowan, 673; Schmidt v. N. Y. Ins. Co., 1 Gray, 535; Attorney General v. Bowman, 2 Bos. and Rol., 532; Humphrey v. Humphrey, 7 Conn., 116. The.court erred in giving the instructions under consideration.
2jaw oí t¿eE! tease; what II. Upon the trial of this case the . court instructed, in harmony with the rule adopted upon the former appeal, tfia-t ^ Is incumbent upon the plaintiff, in order to a recovery, to prove the facts alleged beyond a reasonable doubt. Since the trial of this case in the court below the case of Barton v. Thompson, 46 Iowa, 30, has been overruled. See Welch v. Jugenheimer, ante, 11. It is the established doctrine ’ of the courts that a decision once made in a case constitutes the law of the particular case, and will not upon a subsequent appeal in the same case be overruled or examined, .however well satisfied tils court may be that it is, erroneous. Adams County v. B. & M. R. R. Co., 55 Iowa, 94, and authorities cited. As the court'below followed the rule originally adopted .in this case, we would not feel justified, under the authorities above referred to, in adopting.a different rule upon this appeal, which would lead to a reversal of the case. But, as it becomes necessary to reverse this case upon other grounds, and as the rule originally adopted has been overruled in another case, and is ho longer the law of the State, it will be the duty of the court. in the further prosecution of this case to follow the rulé adopted in, Welch v. Jugenheimer, supra.
For the error considered in the first branch of this opinion the judgment is
Reversed.